Citation Nr: 0915050	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder to include acid reflux, gastroesophageal reflux 
disease (GERD), and hiatal hernia, to include as secondary to 
service-connected post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a heart disability 
to include coronary artery disease (CAD), status post 
coronary artery four vessel bypass graft, to include as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

5.  Entitlement to a temporary total evaluation for treatment 
for a coronary artery four vessel bypass graft.  

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March and August 2007 and February 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  IBS has not been shown to be causally or etiologically 
related to the Veteran's military service, or to a service-
connected disorder.  

3.  A gastrointestinal disorder has not been shown to be 
causally or etiologically related to the Veteran's military 
service, or to a service-connected disorder.  

4.  Sexual dysfunction has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to a service-connected disorder.  

5.  A heart disability to include CAD, status post coronary 
artery four vessel bypass graft has not been shown to be 
causally or etiologically related to the Veteran's military 
service, or to a service-connected disorder.  

6.  Service-connection for CAD or coronary artery four vessel 
bypass graft surgery has not been established.

7.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  IBS was not incurred in active service, nor was it 
proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(b) (2008).

2.  A gastrointestinal disorder was not incurred in active 
service, nor was it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310(b) (2008).

3.  Sexual dysfunction was not incurred in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(b) 
(2008).

4.  A heart disability to include CAD, status post coronary 
artery four vessel bypass graft was not incurred in active 
service, nor was it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(b) (2008).

5.  The criteria for a temporary total rating based on 
treatment for a coronary artery four vessel bypass graft have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R §§ 3.159, 4.29, 4.30 (2008).

6.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in January, May, June, November, 
and December 2007 and January 2008.  The letters addressed 
all of the notice elements and were sent prior to the initial 
unfavorable decisions by the AOJ.  Although the Veteran was 
not provided with information regarding how to substantiate 
his claim for IBS on a direct basis until May 2007, which was 
after the initial denial of that claim in March 2007, the 
claim was subsequently readjudicated in an August 2007 rating 
decision and October 2007 statement of the case (SOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In the 
May, June, and November 2007 and January 2008 letters, the 
Veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of this notice was harmless error as service 
connection for all claims on appeal is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran underwent VA 
examinations in February and December 2007 related to his 
claims for a gastrointestinal disability and IBS and in July 
2007 related to his claim for sexual dysfunction.  He also 
underwent a VA examination in December 2007 related to his 
claim for a heart disability.  Regarding the Veteran's claim 
for TDIU, the Board notes that although the Veteran did not 
undergo an examination that specifically addressed this 
issue, the evidence of record reflects that the Veteran is 
not unemployable due to service-connected disabilities.  As 
such, it was not necessary to obtain an examination to 
address this issue.  38 C.F.R. § 3.159(c)(4)(i).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with SOCs, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder to include acid reflux, gastroesophageal reflux 
disease (GERD), and hiatal hernia, to include as secondary to 
service-connected post traumatic stress disorder (PTSD).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for IBS or 
another gastrointestinal disorder.  Although the Veteran 
asserts that his IBS and other gastrointestinal disorders are 
related to his service-connected PTSD, the Board will also 
consider these claims on a direct basis.  In this regard, the 
Veteran's service treatment records were absent for 
complaints, treatment, findings, or diagnoses of IBS or 
another gastrointestinal disorder.  As such, IBS or another 
gastrointestinal disorder was not shown during the Veteran's 
service.

The post service medical evidence noted that in a March 1977 
private treatment record from N.C.M.C., the Veteran reported 
stomach trouble.  In a September 1996 record from P.C., the 
Veteran had a resolved ulcer.  Private treatment records from 
P.C. reflected that the Veteran had no gastrointestinal 
complaints from June 1999 to March 2000.  Thereafter, the 
Veteran was diagnosed with peptic ulcer disease in a March 
2001 VA treatment entry.  An October 2001 record from W.M.G. 
indicated that the Veteran had occasional heartburn.  A 
September 2007 VA record stated that the Veteran had GERD for 
many years.  

Regarding the claim for IBS, the first diagnosis was not 
until many years after his separation from service.  In fact, 
private treatment records from N.C.M.C. reflected that the 
Veteran was not diagnosed with IBS until 2006.  With regard 
to the decades-long evidentiary gap in this case between 
active service and the earliest indications of IBS, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove a claim that IBS had its onset 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, the Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  In this 
regard, the Board notes that the earliest post-service 
medical evidence dates in 1977, yet the first diagnosis of 
IBS was not until 2006.  As such, there has been no showing 
of IBS until decades after service.  

Moreover, although the Veteran first reported stomach trouble 
in March 1977, the evidence of record reflected that he did 
not have additional gastrointestinal related complaints until 
1996 when he was found to have a resolved ulcer, 
approximately 27 years after his separation from service.  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  Although the 
claims file contains evidence dated from the 1970s and 1980s, 
only a single complaint of stomach problems was noted in 1977 
and there was a gap in reporting of gastrointestinal 
symptomatology thereafter until 1996, which weighs against a 
finding that the Veteran had a chronic gastrointestinal 
disability until many years after his separation from 
service.  As such, in addition to the lack of evidence 
showing a gastrointestinal disorder in service, the post-
service evidence was similarly absent for one until many 
years after his separation from service.  

Turning to the Veteran's contention that his IBS and 
gastrointestinal disorders are related to his service-
connected PTSD, although in a January 2007 letter, Dr. D.J.D. 
opined that maybe there is a component of the Veteran's PTSD 
that manifests itself as an irritable bowel type syndrome, 
the Board finds that the more persuasive evidence of record 
does not show a relationship between the Veteran's service-
connected PTSD and his IBS.  More importantly, in February 
2007, the Veteran underwent a VA examination in connection 
with this claim.  During the examination, the Veteran 
reported that he began having alternating bouts of diarrhea 
and constipation in April or May of 2006.  Following 
examination, the examiner opined that the Veteran's IBS was 
not caused by or a result of his PTSD because PTSD does not 
produce changes to the bowel mucosa or musculature that would 
cause a condition such as IBS.  Further, the examiner stated 
that IBS was not aggravated by PTSD and there was not any 
pattern between PTSD symptoms and IBS symptoms so as to 
produce permanent aggravation.  

Additionally, in December 2007, the Veteran underwent another 
VA examination wherein his claims for a gastrointestinal 
disability and IBS were addressed.  The examiner opined that 
the Veteran's gastrointestinal disorders were less likely as 
not caused by, a result of, or permanently aggravated by his 
service-connected PTSD.  The examiner found no medical 
evidence, research, or evidence based on medical literature 
to support a conclusion that a gastrointestinal disorder and 
IBS are do to, caused by, the result of, or a complication of 
PTSD.  The examiner stated that although in some individuals 
there may be associated symptoms or even an interrelationship 
or symptoms, he could find no evidence demonstrating 
causality in the Veteran's case.  The examiner stated that 
the medical literature is silent regarding evidence that PTSD 
can serve as a causative or etiological agent for the 
development of GERD.  Although it is known that stress can 
cause transient increase in stomach hyperactivity, the 
Veteran's GERD was not due to , or permanently aggravated by, 
his PTSD.  In particular, the examiner referenced the 
evidence of record which indicated that the Veteran was 
experiencing symptoms of PTSD without any associated 
gastrointestinal symptoms.  The examiner also noted that 
there was evidence that the Veteran experienced 
gastrointestinal symptoms without any provocation of PTSD 
symptoms.  The examiner concluded that it was most likely 
that the Veteran's gastrointestinal conditions would have 
occurred in the Veteran independent of his PTSD.  The Board 
affords the December 2007 opinion great probative weight as 
it was based on an examination of the Veteran, the 
information in his claims file, and the examiner's review of 
extensive medical resources regarding IBS and PTSD.  On the 
contrary, Dr. D.J.D. did not provide any support for his 
conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

On the contrary, the evidence of record indicates that the 
Veteran's gastrointestinal disorder is related to the 
medication he is taking for treatment of a non-service 
connected disorder.  An August 1996 private treatment entry 
from W.M.G. noted that the Veteran took Dayro for eighteen 
months for his arthritis until he developed peptic ulcer 
disease.  Also, a September 2006 record from N.C.M.C., Dr. 
S.J.W. suspected that the Veteran's diarrhea was related to 
his use of leflunomide, which was prescribed to treat his 
non-service connected arthritis.  A February 2007 VA 
treatment entry reflected that the Veteran had peptic ulcer 
disease with gastrointestinal bleeding due to non-steroidal 
anti-inflammatory drugs.  

Although the Board acknowledges the information the Veteran 
submitted regarding IBS in December 2006, this evidence is 
too general in nature and no examiner has specifically 
related the information contained therein to the Veteran.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is 
not to say that medical article and treatise evidence are 
irrelevant or unimportant; they can provide important support 
when combined with an opinion of a medical professional.").  
On the contrary, the December 2007 examiner concluded 
following a review of pertinent medical evidence pertaining 
to IBS that was specifically applied to the Veteran's 
symptomatology that there was not a relationship between IBS 
and PTSD in the Veteran's case.   

In conclusion, although the Veteran has been shown to have 
gastrointestinal conditions to include GERD and IBS, the more 
persuasive evidence does not indicate a relationship to 
service.  The service medical records were absent for any 
indications of a gastrointestinal disability and the first 
post-service diagnoses were not until many years after 
service separation.  Additionally, the more persuasive 
evidence does not indicate that a gastrointestinal disability 
to include IBS and GERD is related to another service-
connected disability.  38 C.F.R. § 3.310(b).  Although the 
veteran might sincerely believe that his gastrointestinal 
disabilities are related to his PTSD, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for IBS and a 
gastrointestinal disorder, to include as secondary to PTSD, 
must be denied.  38 C.F.R. §§ 3.303, 3.310(b).  

3.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected post traumatic 
stress disorder (PTSD).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for sexual 
dysfunction.  The Veteran's service treatment records were 
absent for complaints, treatment, or diagnoses of sexual 
dysfunction.  As such, there was no showing of sexual 
dysfunction during the Veteran's service.  

The Veteran contends that he has sexual dysfunction related 
to his service-connected PTSD, or from treatment thereof.  In 
a September 2006 private treatment record from N.C.M.C., it 
was noted that after Wellbutrin was added in addition to the 
Effexor the Veteran was taking for his PTSD, he was able to 
maintain an erection.  

However, in July 2007, the Veteran underwent a VA examination 
in connection with his claim.  The examiner noted that the 
Veteran was diagnosed with PTSD in 2004 and placed on Effexor 
in May 2006, which improved his symptoms to some degree.  The 
Veteran reported that he lost the ability to maintain an 
erection after the diagnosis of PTSD in 2004.  The examiner 
opined that the sexual dysfunction was less likely as not 
caused by or a result of PTSD.  The examiner reasoned that 
the biochemical reactions that are required to achieve an 
erection are not affected by psychiatric conditions such as 
PTSD.  Further, the contention that sexual dysfunction was 
aggravated by the Effexor was negated by the fact that the 
condition presented two years prior to the time he began 
taking Effexor.  The Board affords the examination great 
probative weight as the examiner based his opinion on an 
examination of the Veteran and pertinent medical literature.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Moreover, it is 
consistent with other evidence in the claims file.  The Board 
finds it significant that a June 2007 VA treatment record 
indicated that after the Veteran stopped taking Effexor, he 
did not have any change in his erectile dysfunction symptoms.  
Thus, although it was indicated in September 2006 that the 
treatment the Veteran was receiving for his PTSD might be 
related to his erectile dysfunction, more recent evidence 
showed that the Veteran's sexual dysfunction persisted after 
the medication was stopped.  

In conclusion, although the Veteran has been shown to have 
sexual dysfunction,  there is no persuasive medical evidence 
indicating that it is related to his service or to anther 
service-connected disorder.  Although the Veteran might 
sincerely believe that his sexual dysfunction is related to 
his PTSD, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for sexual dysfunction, to include as secondary to 
PTSD, must be denied.  38 C.F.R. §§ 3.303, 3.310(b).  

4.  Entitlement to service connection for a heart disability 
to include coronary artery disease (CAD), status post 
coronary artery four vessel bypass graft, to include as 
secondary to service-connected post traumatic stress disorder 
(PTSD).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a heart 
disability.  The Veteran's service treatment records were 
absent for complaints, treatment, or diagnoses of a heart 
disability.  As such, there was no showing of a heart related 
disability during the Veteran's service.  

Although the Veteran contends that he has a heart related 
disability that was caused by his service-connected PTSD, 
there is no persuasive evidence to indicate a relationship.  
An August 2007 VA treatment entry reflected that the Veteran 
began experiencing chest pains a year to a year and a half 
ago.  There were no heart related complaints until this time.  
In September 2007, he underwent coronary artery bypass 
grafting and was diagnosed with CAD.  Following a December 
2007 VA examination in connection with this claim, the 
examiner opined that the Veteran's heart condition, to 
include CAD, was less likely as not caused by, a result of, 
or permanently aggravated by his service-connected PTSD.  The 
examiner noted that although it is well known that stress can 
transiently elevate blood pressure in all individuals, this 
is a normal response to catecholamine release and such 
temporary elevations do not aggravate or cause the underlying 
condition of coronary artery disease.  The examiner found no 
medical evidence, research, or evidence based medical 
literature to support the conclusion that CAD or a heart 
condition ware due to, caused by, the result of, or a 
complication of PTSD.  In fact, he referenced two journals 
which indicated that there was no evidence that PTSD caused 
sustained elevation of blood pressure.  The Board affords the 
examination great probative weight as the examiner based his 
opinion on an examination of the Veteran, a review of the 
claims file, medical evidence pertaining to heart conditions 
and PTSD, and consultations with other examiners.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

Although the Board acknowledges the information the Veteran 
submitted regarding heart disorders and PTSD, this evidence 
is too general in nature and no examiner has specifically 
related the information contained therein to the Veteran.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is 
not to say that medical article and treatise evidence are 
irrelevant or unimportant; they can provide important support 
when combined with an opinion of a medical professional.").  
On the contrary, following a review of the pertinent medical 
evidence pertaining to heart disorders and PTSD, the December 
2007 examiner concluded that there was not a relationship 
between CAD and PTSD in the Veteran's case.   

In conclusion, although the Veteran has been shown to have 
CAD, there is no persuasive medical evidence indicating that 
it is related to his service or to another service-connected 
disorder.  Although the Veteran might sincerely believe that 
his CAD is related to his PTSD, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for a heart condition, 
to include as secondary to PTSD, must be denied.  38 C.F.R. 
§§ 3.303, 3.310(b).  



5.  Entitlement to a temporary total evaluation for treatment 
for a coronary artery four vessel bypass graft.  

A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2008).

As noted above, the Veteran underwent coronary artery bypass 
grafting in September and October 2007 at a VA facility.  
However, as reflected above, service connection was denied 
for CAD and associated bypass grafting surgery.  
Consequently, as service-connection for CAD with associated 
bypass grafting surgery has been denied, the Veteran is not 
eligible to receive a temporary 100 percent rating.  
38 C.F.R. § 4.30.  

6.  Entitlement to a total disability rating based on 
individual unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Veteran contends that he is unemployable based on his 
CAD.  The Veteran is currently service-connected for PTSD 
rated as 50 percent disabling and tinnitus rated as 10 
percent disabling.  Therefore, the Veteran does not meet the 
provisions of 38 C.F.R. § 4.16(a) as he does not have a 
disability rated at 60 percent disabling or a combined rating 
of at least 70 percent.  38 C.F.R. § 4.16(a).  

Additionally, the evidence of the record does not indicate 
that he is unemployable based on his service-connected 
disabilities.  There is absolutely no evidence to indicate 
that the Veteran cannot work due to his service-connected 
PTSD and tinnitus.  In fact, during the December 2007 VA 
examination, the examiner noted that the Veteran lost twelve 
weeks of work in the last year due to his coronary artery 
bypass graft surgery, which was not found to be service 
connected.  

The Board concludes that although the Veteran undoubtedly has 
industrial impairment as a result of his service-connected 
disabilities, as evidenced by his combined 60 percent 
disability evaluation, the evidence does not show that the 
service-connected disorders alone preclude gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2008) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the Veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
Veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).


ORDER

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
post traumatic stress disorder (PTSD), is denied.

Entitlement to service connection for a gastrointestinal 
disorder to include acid reflux, gastroesophageal reflux 
disease (GERD), and hiatal hernia, to include as secondary to 
service-connected post traumatic stress disorder (PTSD), is 
denied.

Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD), is denied.

Entitlement to service connection for a heart disability to 
include coronary artery disease (CAD), status post coronary 
artery four vessel bypass graft, to include as secondary to 
service-connected post traumatic stress disorder (PTSD), is 
denied.

Entitlement to a temporary total evaluation for treatment for 
a coronary artery four vessel bypass graft is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


